Citation Nr: 1101700	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected right knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During the August 2010 hearing, the Veteran stated that 
disability due to his service-connected knee disorders has 
worsened since VA last examined him in September 2007.  He has 
submitted private treatment records since that examination which 
include a statement that his pain has progressed since that time.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that where a veteran claims that a disability is worse than when 
previously rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992).  As the Veteran has indicated that his service-
connected disabilities are worse than at the time of the last 
examination and has submitted a statement from a physician 
indicating that his pain has progressed in the last two years, 
the Board finds that a new examination is necessary to reach a 
decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the Veteran's service-connected 
knee disorders.  If the Veteran indicates 
that he has received any treatment or 
evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
severity of both his left and right knee 
disorders.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, including range of motion 
studies.  The examiner is requested to review 
all pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail, including range of motion studies and 
tests for instability of the knee.  The 
examiner should also address the DeLuca 
criteria and indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If the examiner finds that there is 
additional limitation of motion due to flare-
ups, fatigability or incoordination, the 
extent of such limitation of motion should be 
stated in degrees.  Notation should also be 
made as to the degree of functional 
impairment attributable to the Veteran's knee 
disabilities.  Any deformity and the extent 
therein should also be documented.  A clear 
rationale for all opinions expressed would be 
helpful and a discussion of the facts and 
principles involved would be of consideration 
assistance to the Board.

3.  After completing the above and any other 
indicated development, readjudicate the 
issues on appeal, taking into consideration 
evidence submitted since the statement of the 
case was issued .  If the benefit sought is 
not granted, provide the Veteran and his 
representative with a supplemental statement 
of the case, and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters  the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


